Per Curiam:

This appeal was taken from a judgment declaring José Antonio Antonetti an acknowledged natural child of Dr. Eugenio Fernández-G-arcía, and from an order denying a motion for a new trial. The assignment of errors is virtually directed against the weighing of the evidence and the order denying a new trial.
The evidence is conflicting. That accorded credit by the lower court supports its finding that the plaintiff had been in the uninterrupted possession of the status of a natural child of the defendant father. The case is on the border line, to such an extent, that a contrary judgment by the lower court would have been affirmed by this Court, taking into *448account that portion of Rule 52 of the Rules of Civil Procedure which reads thus:
“ . . . Findings of fact based on oral testimony shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge of the credibility of the witnesses. ’ ’
 As to the motion for a new trial based on the alleged prejudice of the trial judge, after an examination of the various incidents referred to in said motion, we fail to find anything "tending to show passion, prejudice, or partiality on the part of the trial judge. And as to the newly discovered evidence, it will suffice to repeat what was said in the order denying a new trial, to wit:
“ . . . we are not convinced that the defendant heirs prior to the trial exercised reasonable diligence in discovering or finding the same, especially when we take into consideration that between the first and the second hearings held there elapsed six days, during which the defendants, knowing the evidence of the plaintiff and having in their turn at their disposal persons well versed in the search of registries of 'vital statistics, could have discovered the new evidence on which they now base their alleged right.”
By reason of the foregoing the judgment appealed from should be affirmed.
Mr. Justice Marrero did not participate herein.